Order entered October 22, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01049-CR

                                  JOHN ALVA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F11-31394-I

                                          ORDER
       The Court has before it appellant’s October 17, 2013 pro se request for an extension of

time to file his response to counsel’s Anders brief. By letter dated October 16, 2013, the Court

informed appellant that his pro se response was due by December 9, 2013. Accordingly, we

DENY the October 17, 2013 extension request as moot.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Alva, No.

13040493, Dallas County Jail, Post Office Box 660334, Dallas, Texas 75266-0334.


                                                     /s/   LANA MYERS
                                                           JUSTICE